United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1449
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Jorge Perez,                             *
                                         *          [UNPUBLISHED]
               Appellant.                *
                                    ___________

                            Submitted: December 5, 2000

                                Filed: December 11, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Jorge Perez appeals following the district court’s1 imposition of sentence upon
his guilty plea to a drug offense. His counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967). Mr. Perez has filed a pro se
supplemental brief, in which he raises the issue whether his counsel was ineffective for
failing to bring to the court’s attention, as a basis for a downward departure,

      1
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
Mr. Perez’s plea-agreement stipulation to deportation. If Mr. Perez wishes to pursue
a claim of ineffective assistance of counsel based on his dissatisfaction with counsel’s
performance, however, he should do so in a 28 U.S.C. § 2255 proceeding. See United
States v. Guzman-Landeros, 207 F.3d 1034, 1035 (8th Cir. 2000) (per curiam). Having
reviewed the Anders brief and the record, we find no nonfrivolous issues for appeal.
See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 744.

      Accordingly, we affirm and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-